Citation Nr: 1528542	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1970 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and August 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction was later transferred to the RO in Togus, Maine.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of that hearing has been associated with the claims file.

The Board has bifurcated the claim for service connection for an acquired psychiatric disorder into two separate issues.  Specifically, the Board has recharacterized the issues as whether new and material evidence has been submitted to reopen the claim for service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Board finds that bifurcating the claim is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces). 

In this regard, in an earlier June 2003 rating decision, the RO denied the claim for service connection for PTSD.  Subsequently, in August 2010, the Veteran filed a claim for service connection for PTSD and depression.  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  Therefore, the Board has determined that a new and material evidence analysis is proper for the PTSD claim, as it was previously adjudicated by the RO; whereas a de novo service connection analysis is proper all other psychiatric disorder.  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Here, the Veteran's depression (acquired psychiatric disorder) was not previously adjudicated in any way by the RO; thus, it constitutes a new and distinct claim and does not require new and material evidence. 

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that there are VA medical records dated from January 2011 to September 2013.  These records were considered in the November 2013 statement of the case (SOC).  The remaining documents are either duplicative of the documents in the paper claims file or irrelevant to the issues on appeal.  There are no documents in the Veterans Benefits Management System.
  
The issues of entitlement to service connection for a left shoulder disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for PTSD and a left shoulder disorder were previously considered and denied by the RO in a June 2003 rating decision.  The Veteran was informed of that decision and of his appellate rights.  He submitted a timely notice of disagreement, and statement of the case was issued in July 2004, but he did not file a substantive appeal. 

2.  The Veteran's claim for service connection for a left shoulder disorder was considered and denied by the RO in a July 2005 rating decision.  The Veteran was informed of that decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of that determination. 

3.  The evidence received since the final June 2003 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

4.  The evidence received since the final July 2005 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied service connection for PTSD and a left shoulder disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.202, 20.1103 (2014).

2.  The July 2005 rating decision, which denied service connection for a left shoulder disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2014).

3.  The evidence received subsequent to the June 2003 rating decision and July 2004 SOC is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The evidence received subsequent to the July 2005 rating decision is new and material, and the claim for service connection for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, in the decision below, the Board has reopened the claims for service connection for a left shoulder disorder and PTSD.  Therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The RO previously considered and denied the Veteran's claims for service connection for PTSD and a left shoulder disorder in a June 2003 rating decision.  In particular, the RO noted that there was no evidence of record to support the Veteran's claim of an in-service assault.  The RO also noted that there were no complaints, treatment, or diagnosis of a left shoulder disorder while in service.  The Veteran was notified of the decision and of his appellate rights.  He filed a timely notice of disagreement, and a SOC was issued in July 2004, but he did not submit a substantive appeal.  Therefore, the June 2003 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran then filed an application to reopen both of these claims in April 2005, but the RO denied them again in a July 2005 rating decision.  In particular, the RO noted that the Veteran had not submitted any new and material evidence in support of his claims.  With regard to his left shoulder claim, the Veteran was notified of the decision and of his appellate rights, but he did not submit a notice of disagreement or new and material evidence within one year of that determination.  Therefore, the July 2005 rating decision became final with respect to the claim for service connection for a left shoulder disorder. See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).

However, the Board acknowledges that the July 2005 letter that was sent to the Veteran with a copy of the rating decision did not inform him that the claim for service connection for PTSD was also being denied.  Although the Veteran was provided a copy of the rating decision that actually denied the claim, as well as an explanation of his appellate rights, the RO later sent the Veteran a corrected letter in October 2010.  In that letter, the RO noted that it had failed to previously inform of the July 2005 rating decision denying his claim for service connection for PTSD.  Therefore, he was provided one year since the date of the October 2010 letter to appeal that denial.  

In November 2010, the Veteran submitted a statement that provided additional details regarding his claim for service connection for PTSD.  Therefore, the Board finds that the July 2005 rating decision did not become final with respect to that claim. 38 C.F.R. § 3.156(b).

The Veteran most recently filed an application to reopen his claims in August 2010.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

With regard to the Veteran's left shoulder disorder claim, the evidence received since the final July 2005 rating decision includes a private medical opinion submitted in December 2012.  This evidence was not considered at the time of the July 2005 rating decision and includes a medical opinion relating the Veteran's left shoulder disorder to service.  Thus, if presumed credible, this additional evidence provides a nexus between the Veteran's current left shoulder disorder and his military service.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.

With regard to the Veteran's PTSD claim, the evidence received since the final June 2003 rating decision includes a private medical opinion dated in January 2014 and a lay statement from the Veteran's brother dated in July 2005.  This evidence was not considered at the time of the June 2003 rating decision.  The medical opinion relates the Veteran's PTSD to his military service, and the lay statement indicates that the Veteran's personality changed following his discharge from service.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for PTSD.  However, as will be explained below, the Board is also of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disorder, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.



REMAND

The Veteran has claimed that he was assaulted during his military service after which his behavior changed.  He specifically stated that he was subject to an Article 15 in service.  The service personnel records associated with the claims file do not document any disciplinary actions.  Therefore, the AOJ should take all necessary steps to ensure that the Veteran's complete service personnel records are associated with the claims file.

Moreover, the Board notes that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be offered the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above. See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the PTSD personal assault issue.

In addition, the Board finds that a VA examination and medical opinion are needed regarding the etiology of the Veteran's left shoulder and acquired psychiatric disorders.  In this regard, he has asserted that his left shoulder disorder and PTSD have resulted from a personal assault in service.  Therefore, the Board finds that a medical opinion would be helpful in determining whether the Veteran experienced any behavioral changes indicative of an assault. 38 C.F.R. § 3.304(f)(5).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection for a left shoulder disorder and an acquired psychiatric disorder based, in part, on an alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims, to include the claim for PTSD based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide. 

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder and a left shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.

3.  The AOJ should request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) or any other appropriate location or entity.  In particular, a search should be made for documentation of any disciplinary actions, to include an Article 15.

All attempts and responses should be documented in the claims file.  

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the private medical opinion submitted by Dr. S.W.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran had any behavioral changes indicative of a personal assault in service.


The examiner should identify all current psychiatric disorders.

For any diagnosis identified other than PTSD, the examiner should indicate whether it is at least as likely as not that that the disorder is related to the Veteran's military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a left shoulder disorder that is causally or etiologically related to his military service, to include as a result of any possible personal assault.  

The examiner should specifically consider the private medical opinion submitted by Dr. J.P.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in compliance with the directives.  If any development is incomplete, appropriate corrective action should be implemented. The AOJ should also conduct any other development deemed necessary as a result of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


